ORIGINAL                                                                                 08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0310


                                         OP 22-0310

 JULIO JAY RAMIREZ,
                                                                                 AUG 1 6 2022
                                                                              Bovven Greenwood
              Petitioner,                                                   Clerk of Supreme Court
                                                                               State of Montana
       v.
                                                                       ORDER
 LT. JASON VALDEZ,

              Respondent.



       Julio Jay Ramirez has filed a Motion for Reconsideration of this Court's June 28,
2022 Order denying his petition for habeas corpus relief for failing to have legal
representation. This Court deems his Motion a petition for rehearing, pursuant to M. R.
App. P. 20(1).
       This Court "will consider a petition for rehearing presented only upon . . . [t]hat it
overlooked some fact material to the decision[,] . . . or [t]hat its decision conflicts with a
statute or controlling decision not addressed by the supreme court." M. R. App. P.
20(1)(a)(i) and (iii). "Absent clearly demonstrated exceptional circumstances, the supreme
court will not grant petitions for rehearing of its orders disposing of motions or petitions
for extraordinary writs." M. R. App. P. 20(1)(d).
       Ramirez's sole contention is that he "was not appointed counsel in DC 21-1290 and
DC 21-1325 within 3 days as statutorily requires per MCA 46-8-101." He claims that he
was denied counsel "for 39 days after that right attached." However, Ramirez's argument
and statutory interpretation are incorrect. No language exists in § 46-8-101, MCA, for a
three-day time frame to appoint counsel. The statutory language provides "the court shall
order the office of state public defender . . . to assign counsel to represent defendant without
unnecessary delay . . . ." Section 46-8-101(2), MCA. We stated in our prior order that
"Ramirez was not without counsel's representation during his arraignments and the time
in question. Sections 46-8-101(1), and 47-1-104(4), MCA." Ramirez appeared with
counsel initially, and the District Court filed its order appointing counsel without
unnecessary delay. The Notices of Appearance, as well as the Notice of Reassignment that
he refers to now, were all filed in his three cases, respectively, on December 6, 2021. As
mentioned previously, his claim does not pertain to the cause of his incarceration, and
Ramirez retains the remedy of an appeal after the conclusion of his proceedings.
Accordingly,
      IT IS ORDERED that Ramirez's Motion for Reconsideration, deemed a Petition for
Rehearing, is DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Jessica T.
Fehr, District Court Judge; Terry Halpin, Clerk of Court, Yellowstone County, under Cause
Nos. DC 21-1290 and DC 21-1325; Hallie E. Bishop, Deputy County Attorney; David
Garfield, Defense Counsel; counsel of record; Lt. Valdez, Jail Commander, and Julio Jay
Ramirez personally.
      DATED this         —day of August, 2022.



                                                              Chief Justice




                                            2